 



Exhibit 10.6
BUILDERS FIRSTSOURCE, INC.
MANAGEMENT INCENTIVE PLAN
     1. Purposes; Interpretation. The purposes of the Builders FirstSource, Inc.
Management Incentive Plan are to reinforce corporate, organizational and
business-development goals, to promote the achievement of year-to-year financial
and other business objectives and to reward the performance of the Company’s
executive officers in fulfilling their personal responsibilities. The Plan is
designed and intended to comply, to the extent applicable, with Section 162(m)
of the Code, and all provisions hereof shall be construed in a manner to so
comply.
     2. Definitions. The following terms, as used herein, shall have the
following meanings:
“Affiliate” shall mean, with respect to the Company or any of its subsidiaries,
any other Person directly or indirectly controlling or controlled by or under
direct or indirect common control with the Company.
“Award” shall mean an incentive compensation award, granted pursuant to the
Plan, that is contingent upon the attainment of Performance Goals with respect
to a Performance Period.
“Board” shall mean the Board of Directors of the Company.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the committee that may be established by the Board to
administer the Plan, the composition of which shall at all times consist of
“outside directors” within the meaning of section 162(m) of the Code.
“Company” shall mean Builders FirstSource, Inc. and its subsidiaries and
successors.
“Covered Employee” shall have the meaning set forth in Section 162(m)(3) of the
Code.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Participant” shall mean an executive officer of the Company who is, pursuant to
Section 4 of the Plan, selected to participate herein.
“Performance Goals” shall mean performance goals based on one or more of the
following criteria, determined in accordance with generally accepted accounting
principles, where applicable: (i) pre-tax income or after-tax income;
(ii) earnings including operating income, earnings before or after taxes,
earnings before or after interest, depreciation, amortization, or extraordinary
or special items; (iii) net income excluding amortization of intangible assets,
depreciation and impairment of goodwill and intangible assets; (iv) operating
income; (v) earnings or book value per share (basic or diluted); (vi) return on
assets (gross or net), return on investment, return on capital, or return on
equity; (vii) return on revenues; (viii) net tangible

 



--------------------------------------------------------------------------------



 



assets (working capital plus property, plants and equipment) or return on net
tangible assets (operating income divided by average net tangible assets);
(ix) operating cash flow (operating income plus or minus changes in working
capital less capital expenditures); (x) cash flow, free cash flow, cash flow
return on investment (discounted or otherwise), net cash provided by operations,
or cash flow in excess of cost of capital; (xi) economic value created;
(xii) operating margin or profit margin; (xiii) stock price or total stockholder
return; (xiv) earnings from continuing operations; (xv) cost targets, reductions
or savings, productivity or efficiencies; (xvi) strategic business criteria,
consisting of one or more objectives based on meeting specified market
penetration or market share, geographic business expansion, customer
satisfaction, employee satisfaction, human resources management, supervision of
litigation, information technology, or goals relating to divestitures, joint
ventures or similar transactions; or (xvii) any other criteria determined by the
Board to be appropriate. Where applicable, the Performance Goals may be
expressed in terms of attaining a specified level of the particular criterion or
the attainment of a percentage increase or decrease in the particular criterion,
and may be applied to one or more of the Company or a parent or subsidiary of
the Company, or a division or strategic business unit of the Company, all as
determined by the Board. The Performance Goals may include a threshold level of
performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be paid (or specified
vesting will occur) and a maximum level of performance above which no additional
payment will be made (or at which full vesting will occur). Each of the
foregoing Performance Goals shall be evaluated in accordance with generally
accepted accounting principles, where applicable, and shall be subject to
certification by the Board. The Board shall have the authority to make equitable
adjustments to the Performance Goals in recognition of unusual or non-recurring
events affecting the Company or any parent or subsidiary of the Company or the
financial statements of the Company or any parent or subsidiary of the Company,
in response to changes in applicable laws or regulations or to account for items
of gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles.
“Performance Period” shall mean, unless the Board determines otherwise, a period
of no longer than 12 months.
“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.
“Plan” shall mean the Builders FirstSource, Inc. Management Incentive Plan, as
amended from time to time.
     3. Administration. The Plan shall be administered by the Board. The Board
may appoint a Committee to administer all or a portion of the Plan and to make
recommendations to the Board with respect to the Plan and any Awards; provided,
that such Committee’s authorities and responsibilities shall always be limited
by the Board’s sole authority to make all final determinations under the Plan.
The Board may delegate to one or more agents such administrative duties as it
may deem advisable, and the Committee or any other person to whom the Board has
delegated duties as aforesaid may employ one or more persons to render advice

 



--------------------------------------------------------------------------------



 



with respect to any responsibility the Board or such Committee or person may
have under the Plan.
     The Board shall have the authority in its sole discretion, subject to and
not inconsistent with the express provisions of the Plan, to administer the Plan
and to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to: (i) grant Awards;
(ii) determine the persons to whom and the time or times at which Awards shall
be granted; (iii) determine all of the terms and conditions (including but not
limited to the Performance Goals) relating to any Award; (iv) determine whether,
to what extent, and under what circumstances an Award may be settled, cancelled
or forfeited; (v) make adjustments in the Performance Goals as provided in
Section 1(j) hereof; (vi) construe and interpret the Plan and any Award; (vii)
prescribe, amend and rescind rules and regulations relating to the Plan; and
(viii) make all other determinations deemed necessary or advisable for the
administration of the Plan. All decisions, determinations and interpretations of
the Board shall be final and binding on all persons, including the Company, the
Participant (or any person claiming any rights under the Plan from or through
any Participant) and any Company stockholder. No member of the Board or the
Committee shall be liable for any action taken or determination made in good
faith with respect to the Plan or any Award granted hereunder.
     4.  Eligibility. Awards may be granted to executive officers of the Company
in the Board’s sole discretion. Subject to Section 5(a) below, in determining
the persons to whom Awards shall be granted and the Performance Goals relating
to each Award, the Board shall take into account such factors as the Board shall
deem relevant in connection with accomplishing the purposes of the Plan.
     5. Terms of Awards.
In General. The Board shall specify with respect to a Performance Period the
Performance Goals applicable to each Award and, if applicable, minimum, target
and maximum levels applicable to each Performance Goal. Awards for any
Performance Period may be expressed as a dollar amount or as a percentage of the
Participant’s annual base salary. Unless otherwise determined by the Board,
payment in respect of Awards shall be made only if and to the extent the
Performance Goals with respect to such Performance Period are attained.
Special Provisions Regarding Awards. Notwithstanding anything to the contrary
contained in this Section 5, in no event shall payment in respect of an Award
granted for a Performance Period be made to a Participant who is or is
reasonably expected to be a Covered Employee in an amount that exceeds
$5 million. The Board may, in its sole discretion, increase (subject to the
maximum amount set forth in this Section 5(b)) or decrease the amounts otherwise
payable to Participants upon the achievement of Performance Goals under an
Award; provided, however, that in no event may the Board so increase the amount
otherwise payable to a Covered Employee pursuant to an Award.
Time and Form of Payment. All payments in respect of Awards granted under this
Plan shall be made, in the Board’s discretion, in cash (either within a
reasonable period after the end of the Performance Period or on a deferred basis
under rules promulgated by the Board) and/or in the

 



--------------------------------------------------------------------------------



 



form of equity-based awards under an equity compensation plan that has been
approved by the Company’s stockholders; provided, however, that, unless
otherwise determined by the Board, in order to receive payment in respect of an
Award, a Participant must be employed by the Company or one of its Affiliates on
the day payment would be made in the absence of any deferral. In addition, such
payments shall be made only after achievement of the Performance Goals has been
certified by the Board.
     6. General Provisions.
Compliance With Legal Requirements. The Plan and the granting and payment of
Awards, and the other obligations of the Company under the Plan and any Award,
shall be subject to all applicable Federal and state laws, rules and regulations
and to required approvals by any regulatory or governmental agency.
Nontransferability. Awards shall not be transferable by a Participant except by
will or the laws of descent and distribution.
Participant Rights. No executive officer of the Company or any other person
shall have any claim to be granted any Award under the Plan. There is no
obligation for uniformity of treatment among Participants. Nothing in the Plan
or in any Award granted pursuant hereto shall confer upon any Participant the
right to continue in the employ of the Company or to be entitled to any
remuneration or benefits not set forth in the Plan or under such Award or to
interfere with or limit in any way the right of the Company to terminate such
Participant’s employment.
Beneficiary. A Participant may file with the Board a written designation of a
beneficiary on such form as may be prescribed by the Board and may, from time to
time, amend or revoke such designation. If no designated beneficiary survives
the Participant, the executor or administrator of the Participant’s estate shall
be deemed to be the grantee’s beneficiary.
Withholding Taxes. The Company shall have the right to withhold the amount of
any taxes that the Company may be required to withhold before delivery of
payment of an Award to the Participant or other person entitled to such payment,
or to make such other arrangements for the withholding of taxes that the Company
deems satisfactory.
Amendment and Termination of the Plan. The Board or the Board may at any time
and from time to time alter, amend, suspend or terminate the Plan in whole or in
part; provided, however, that no amendment that requires stockholder approval in
order for the Plan to comply with any applicable law, regulation or rule
(including, if applicable, Section 162(m) of the Code) shall be effective unless
the same shall be approved by the requisite vote of the Company’s stockholders.
Notwithstanding the foregoing, no amendment or termination of the Plan shall
affect adversely any of the rights of any Participant, without such
Participant’s consent, under any Award theretofore granted under the Plan.
Unfunded Status of Awards. The Plan is intended to constitute an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award shall give any such Participant any rights that are greater than those of
a general creditor of the Company.

 



--------------------------------------------------------------------------------



 



Governing Law. The Plan and all determinations made and actions taken pursuant
hereto shall be governed by the laws of the State of Delaware without giving
effect to the conflict of laws principles thereof.
Effective Date. The Plan shall take effect as of June 1, 2005.

 